Allow me to begin by
congratulating you, Sir, on behalf of my Government
and on my own behalf, on your assumption of the
presidency of the fifty-fifth session of the General
Assembly.
I also wish to congratulate, in particular, the
outgoing President, Mr. Theo-Ben Gurirab, the
Minister for Foreign Affairs of Namibia, for the wise
and dynamic manner in which he carried out his
mandate. I would also like to express our appreciation
to Secretary-General Kofi Annan for his unselfish
efforts to make the United Nations an increasingly
effective instrument, capable of dealing with the
demands of our times and finding and implementing
solutions for the most pressing problems of the world.
Just a few days ago, during the Millennium
Summit, the leaders of the world defined the priorities
of the United Nations for the twenty-first century and
expressed the need to adapt its structure for the
demands and challenges of the future. During that
event of transcendental importance for the lives of the
people of this planet, the indispensable and
irreplaceable character of the United Nations in
international relations was reaffirmed. Member States
reiterated their promise to maintain and preserve the
United Nations as a privileged mechanism for
international dialogue and cooperation in the name of
peace and well-being of all peoples.
Indeed, given the role of the United Nations as
guarantor of peace and well-being of the peoples, it is
urgent that we begin the implementation of actions
aimed at adapting its internal structure to new world
realities. This will permit the Organization to deal
rapidly and effectively with the main problems of the
world and avoid having its members resort to solutions
outside the established framework of its main
organs  namely, the General Assembly and the
Security Council.
In recent years, the United Nations sought,
through world summits, to find global solutions with
broad international consensus for the many misfortunes
that afflict humanity, such as local wars, degradation of
the environment, violations of human rights and
inadequate social development, among others. Various
plans of action were outlined. However, the problems
12

they sought to attenuate or resolve persist. Many have
even become worse.
A revision of the mechanism for implementing
decisions is needed, through a revitalization and
strengthening of the United Nations system,
particularly that of its principal bodies, such as the
Security Council. From our point of view, that body
requires greater internal democracy, and its
composition should reflect the current membership in
the Organization and its geographic diversity. We think
that, in this way, its decision-making would be faster
and its performance in the area of peacekeeping and
international security more effective.
The persistence of a climate of insecurity and
instability in a number of regions of the world cannot
be attributed solely to internal causes; it also stems
from weakness in the international security system. A
reflection of this are the deficiencies that still exist, for
example, in the early warning system and in the
peacekeeping operations mechanisms. These have not
always corresponded to the desired objectives, either
because the peacekeeping missions sometimes are not
sent in a timely manner, or because at times, they are
not provided with adequate human, material and
financial resources. Sometimes this is due to the
ambiguity in the mission mandate itself.
We recognize that the effectiveness of action in
the area of peace and international security does not
depend only on United Nations activities. There has to
be renewed commitment on the part of each and every
State. On this matter, I would like to applaud the recent
publication of the Brahimi report.
It is our understanding that the adoption of
measures at the national, regional and international
levels should be made part of this commitment in order
to eliminate the sources of financing for local wars. In
the particular case of the African continent, the
continent most affected by the scourge of war, the
illicit trade in diamonds has been the primary source of
support for wars incited by some rebel groups with the
objective of overturning democratically elected
regimes. Some new initiatives have been launched with
the aim of reducing access of these conflict
diamonds to the international market. My Government
supports these initiatives and will provide any
cooperation necessary for their implementation.
Another serious issue affecting international
security is the circulation and transfer of small arms
that flow to areas of conflict by way of rebel groups.
This takes place with the connivance of certain
Governments and networks of transnational organized
crime. The lack of international legal instruments
capable of controlling transactions of these arms is
stimulating the creation of actual arms markets, above
all in Africa. This is leading to an increased number of
conflicts and making their resolution even more
difficult. According to United Nations data, the effects
of these arms on civil populations are shocking. They
have already resulted in more deaths than the two
world wars combined. In fact, the issue of conflict
diamonds and the proliferation of small arms assumes
special importance for Angola. It is through the sale of
illegally mined diamonds that the rebels led by Jonas
Savimbi reconstituted their war machine, with which
they then undertook a large-scale military campaign
aimed at taking power. That war campaign led to a
procession of death and destruction, and it is the
principal reason for the economic instability in Angola.
This scenario is repeating itself in other regions of
Africa and the world. For this reason, a solution is
urgently required.
The economic and social development and
subsequent eradication of poverty, full respect for
human rights, democracy and good governance can
only be achieved in absolute conditions of peace and
stability. It is in this context that my Government
established, as a priority, the restoration of definitive
peace in Angola. As a result of its efforts to attain this
objective, the general situation in Angola has
significantly improved. It is for this reason that today
we are more confident than ever of a future of peace,
development and prosperity.
Indeed, the war has ceased to have the same
intensity as it did several years ago, and the conflict
itself is moving progressively towards an end. The
political and military measures undertaken by the
Government have significantly reduced the ability of
the rebels to wage war. These measures have also
allowed the Government to resume control over nearly
the entire country.
More than 12,000 rebel military personnel have
abandoned their arms and joined the efforts of
reconstruction and national reconciliation. Those who
persist in waging war have less and less space, and
their activities are limited today to isolated armed
attacks against civilian targets, the objective being to
destroy and loot the people's property.
13

The military measures undertaken by the
Government represent a necessary and legitimate
recourse designed to stop the violence unleashed by the
rebels of UNITA, which put in jeopardy the very
existence of the Angolan democratic system. However,
despite the fact that the ongoing measures aimed at the
total control of our national borders and the elimination
of the remaining pockets of criminal armed groups are
having a positive impact in the search for peace, they
do not constitute our only option for the resolution of
armed conflict.
Simultaneously, we will continue to implement
other actions aimed at guaranteeing the total
implementation of the Lusaka Protocol, which for us
continues to be a valid basis for the resolution of the
Angolan problem. In this context, we reiterate our
readiness to continue to integrate in our society all
those who choose to abandon the option of war.
The international community, and the United
Nations in particular, still has an active role to play in
the process of restoring peace in Angola, through the
continued implementation and strengthening of
sanctions against the rebels led by Jonas Savimbi.
The recent nomination by the Secretary-General
of the members of the mechanism to monitor the
application of sanctions against the UNITA rebels, in
accordance with Security Council resolution 1295
(2000), will contribute to greater international
vigilance regarding possible violations. It will deny
bases of support to the armed rebellion in Angola. We
hope that all Members of the United Nations will
extend their cooperation to that body.
The significant improvement of the situation in
Angola, however, has not brought an immediate end to
the effects of war on the lives of the people. The
humanitarian situation continues to be critical, and for
that reason we appeal to the international community to
increase its assistance to the needy populations.
The positive evolution of the situation is not
limited to the politico-military field; it has also carried
over into the macroeconomic sector. Angola continues
on the path of economic reforms which have earned the
confidence of international financial institutions. This
progress translated to the recent signature of an
agreement with the International Monetary Fund
relating to the implementation of a monitored
programme.
We hope that the international community will
contribute substantially through the investment of
capital during the recovery phase of the Angolan
economy in supporting stability and growth. Angola
adopted legislation to protect foreign investment by
providing incentives and guarantees.
The international situation continues to be
characterized by violence and tension in various parts
of the world; they constitute a serious threat to peace
and stability. Angola is seriously concerned by the
continuation of the conflict in the Democratic Republic
of the Congo in view of the grave repercussions for
stability and development in the central region of
Africa. The situation in that neighbouring country,
which shares more than 2,000 kilometres of common
border with Angola, remains quite volatile and
complex. It runs the risk of a serious worsening if
appropriate measures are not taken.
The resolution of the Congolese conflict must
come about, fundamentally, through the
implementation of the Lusaka Ceasefire Agreement. In
spite of its shortcomings, which perhaps call for a new
reading, it continues to be the only basis acceptable to
all the parties involved. It respects the sovereignty and
territorial integrity of the Democratic Republic of the
Congo. Invading forces should withdraw completely
from Congolese territory and cease immediately their
support for the destabilization of that country.
These conditions, in addition to the inter-
Congolese dialogue, founded on a realistic base
including the unequivocal recognition of the authority
of the Government in Kinshasa, will be crucial for the
success of the peace process. Angola reiterates its
commitment to continue to make the necessary efforts,
together with the mediator, President Frederick Chiluba
of Zambia, and other parties to the Lusaka Agreement,
until a way out of the conflict is found.
In Sierra Leone, the prosecution of hostilities
continues to delay the pacification of the country.
Angola supports regional initiatives aimed at
reactivating the peace process and condemns the
attacks against United Nations personnel and forces.
We support steps aimed at bringing to international
justice the principal parties responsible for the
atrocities committed against the people of that country.
In Somalia, the progress reached at the national
conference led to the re-establishment of some national
institutions and moved the country closer to peace.
14

Angola encourages the continuation of these efforts
and hopes that in the near future Somalia may be able
to reassume, de facto, its rightful place in the
international community.
In the Horn of Africa, the conflict between
Ethiopia and Eritrea has undergone some positive
movement following the signing of the Cessation of
Hostilities Agreement in Algiers. We hope that the two
parties honour their commitments under the accord and
create conditions for the establishment of good-
neighbourly relations and cooperation.
Similarly, we continue to be optimistic regarding
the resolution of the conflict in Western Sahara through
the implementation of the United Nations peace plan.
Angola is following with particular attention the
situation in Zimbabwe, our fraternal country, and
supports the efforts of the Government of that country
to find a just and fair solution to the land problem that
was inherited from the colonial period. In this context,
we share and fully support the position expressed by
the Southern African Development Community
(SADC) and the Non-Aligned Movement on land
reform in Zimbabwe.
In the Middle East, the question of Palestine
constitutes the fundamental cause of conflict in the
region. Angola reaffirms its support for the right of the
Palestinian people to self-determination. The resolution
of this conflict must encompass a political compromise
between the parties involved and the effective
implementation of relevant Security Council
resolutions and other understandings reached.
Less than a year ago, the people of East Timor
finally succeeded in exercising their right to self-
determination. Angola feels pleased and compensated
by this historic accomplishment, since it was one of the
countries that fought in the United Nations and other
international forums for the right of the Timorese
people to freely choose their own destiny.
The international community, and the United
Nations in particular, which is responsible for the
management of the transition period, cannot permit the
current climate of violence, provoked by the militias
with the objective of impeding the independence of the
territory, to impose itself over the will of a people that
has already suffered for decades the scourge of
colonialism and foreign domination. Angola strongly
condemns these acts of violence, which have resulted
in great loss of life, destruction and chaos. Angola
appeals to the Security Council to take appropriate
steps to ensure its immediate cessation.
In the past two years, the world economy has
registered a clear recovery since the crisis that shook
Asia. The industrial economies and the so-called
emerging markets are becoming stronger and achieving
considerable rates of growth. However, the present
world economic order continues to be marked by sharp
distortions between North and South. While the North
enjoys unprecedented prosperity, the South continues
to suffer poverty and social injustice. Contributing to
these ills are restrictive economic measures imposed
unilaterally. The embargo imposed against Cuba is one
example  its principal victims are the most
vulnerable strata of its population. We will continue to
support the lifting of the embargo.
The international goal of reducing by one half, by
the year 2015, the percentage of the world population
living in extreme poverty will require strenuous efforts,
above all by the wealthiest countries and international
financial institutions. In particular, it will be necessary
to relieve the burden of external debt, whose service
payments alone absorb a large part of the financial
resources of developing countries.
At the same time, steps will be necessary to
attenuate the negative impact of globalization. Despite
the fact that it has strengthened the spirit of community
in international economic relations, globalization has
benefited wealthy countries more than underdeveloped
countries. The structural adjustment programmes under
way in many developing countries should take account
of real necessities and specifics, because many of the
measures imposed by the international financial
institutions have caused serious difficulties, above all
of a social nature.
To conclude my remarks, I would like to call
attention to the need to pay more attention to the
economic situation of the African continent. This
should be done in such a way as to facilitate its
integration into the world market, particularly through
the transfer of technology and increasing productive
investment.












